Petition for Writ of Mandamus Denied and Memorandum Opinion filed
April 15, 2014.




                                       In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00013-CV

                 IN RE VILLAGIO BUILDERS, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-46564

                        MEMORANDUM OPINION

      On January 7, 2014, relator Villagio Builders, LLC filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Brent
Gamble, presiding judge of the 270th District Court of Harris County, to vacate an
order imposing sanctions on relator.
      Relator has not satisfied its burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus. We also lift
our stay granted on January 15, 2014.


                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                        2